[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                 No. 06-10589                       NOV 30, 2006
                             Non-Argument Calendar                THOMAS K. KAHN
                           ________________________                   CLERK


                             Agency No. A38-333-501

DAZIA FUMBAH,


                                                                           Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                               (November 30, 2006)

Before BIRCH, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

      In this petition for review, which was transferred to us from the district

court, pursuant to the REAL ID Act § 106(c), Dazia Fumbah, proceeding pro se,
seeks review of the Board of Immigration Appeals (“BIA’s”) order affirming the

Immigration Judge’s (“IJ’s”) removal order and its denial of his motion to reopen

his removal proceeding and/or reconsider its affirmance. The Immigration and

Naturalization Service (“INS”) issued Fumbah a Notice to Appear (“NOA”),

charging him with removability, pursuant to INA § 237(a)(2)(A)(iii), 8 U.S.C.

§ 1227(a)(2)(A)(iii), because he had been convicted of an aggravated felony, INA

§ 101(a)(43)(F), 8 U.S.C. § 1101(a)(43)(F), namely, a crime of violence for which

the term of imprisonment was at least one year, as defined in 18 U.S.C. § 16(a).

An IJ found him removable by clear and convincing evidence. Subsequently, the

BIA affirmed the IJ’s removal order, and later denied a motion to reopen his

removal proceedings and/or reconsider its affirmance. On August 18, 2004,

Fumbah filed his first pro se petition for review with us. The Government filed a

motion to dismiss Fumbah’s petition for lack of jurisdiction, arguing that our

jurisdiction was restricted, pursuant to INA § 242(a)(2)(C), 8 U.S.C.

§ 1252(a)(2)(c), because the INS had ordered Fumbah removed for being convicted

of an aggravated felony. It argued that Fumbah’s convictions were crimes of

violence and therefore aggravated felonies. We denied the petition for lack of

jurisdiction.

       On appeal, Fumbah raises two arguments: (1) the BIA erred by finding that

his convictions were crimes of violence and thus aggravated felonies; and (2) he

                                          2
received ineffective assistance of counsel. Fumbah contends that we have

jurisdiction because, since the time of our dismissal of his first petition, the

Supreme Court decided Leocal v. Ashcroft, 543 U.S. 1, 125 S. Ct. 377, 160 L. Ed.

2d 271 (2004), which overruled our previous precedent equating “causation of

injury” with “use of force,” when determining whether a crime is a crime of

violence to constitute an aggravated felony. Further, he claims that we retain

jurisdiction over his ineffective assistance of counsel claim because it is a purely

constitutional claim, and the REAL ID Act restored our jurisdiction over

constitutional claims.

       The INA prevents us from reviewing a final order of removal if “another

court has [ ] decided the validity of that order, unless the reviewing court finds that

the petition presents grounds that could not have been presented in the prior

judicial proceeding or that the remedy provided by the prior proceeding was

inadequate or ineffective to test the validity of the order.” 8 U.S.C. § 1252(d)(2).

Similarly, “[r]es judicata bars the filing of claims which were raised or could have

been raised in an earlier proceeding.” Ragsdale v. Rubbermaid, Inc., 193 F.3d

1235, 1238 (11th Cir. 1999). An action is barred by prior litigation if: “(1) there is

a final judgment on the merits; (2) the decision [is] rendered by a court of

competent jurisdiction; (3) the parties, . . . are identical in both suits; and (4) the

same cause of action is involved in both cases.” Id.

                                             3
      A dismissal for lack of subject matter jurisdiction “is not an adjudication on

the merits that would give rise to a viable res judicata defense.” Davila v. Delta

Air Lines, Inc., 326 F.3d 1183, 1188 (11th Cir. 2003). However, a dismissal for

lack of jurisdiction does adjudicate the court's jurisdiction, and a second action

cannot command a second consideration of the same jurisdictional claims. North

Georgia Elec. Membership Corp. v. City of Calhoun, Ga., 989 F.2d 429, 433 (11th

Cir. 1993). As a general rule, changes in law, after a final judgment, do not

prevent the application of res judicata, even when the grounds upon which the

prior decision was based have been overruled, unless the changes are momentous

or significant, such that they affect fundamental constitutional rights. Precision

Air Parts, Inc. v. Avco Corp., 736 F.2d 1499, 1503-04 (11th Cir. 1984); Jackson v.

DeSoto Parish School Bd., 585 F.2d 726, 729 (5th Cir. 1978).

      Section 1252(a)(2)(C) provides that “no court shall have jurisdiction to

review any final order of removal against an alien who is removable by reason of

having committed a criminal offense covered in section 1182(a)(2) or

1227(a)(2)(A)(iii) . . . .” 8 U.S.C. § 1252(a)(2)(C). Prior to May 11, 2005, we

limited our review to “whether the petitioner is (1) an alien (2) who was removable

(3) for committing a crime enumerated in one of the statutes listed in section

1252(a)(2)(c).” Balogun v. U.S. Att’y. Gen, 425 F.3d 1356, 1359 (11th Cir. 2005),

cert. denied, 126 S.Ct. 1920 (2006). If we found that all conditions exist, “and

                                           4
there are no constitutional defects in the alien's removal proceedings,” we would

dismiss the petition for lack of jurisdiction. Id. However, the passage of the

REAL ID Act on May 11, 2005, restored our jurisdiction to decide “questions of

law” that an alien raises in a petition to review. Id.   Specifically, the Act

provides:

      Nothing in [section 1252(a)(2)(c)], or in any other provision of this
      Act (other than this section) which limits or eliminates judicial review,
      shall be construed as precluding review of constitutional claims or
      questions of law raised upon a petition for review filed with an
      appropriate court of appeals in accordance with this section.

REAL ID Act § 106(a)(1)(A)(iii), codified at 8 U.S.C. § 1252(a)(2)(D).

      Section § 1101(a)(43)(F) defines “aggravated felony” to include, inter alia,

“a crime of violence [as defined in 18 U.S.C. § 16] for which the term of

imprisonment [is] at least one year.” INA § 101(a)(43)(F), 8 U.S.C.

§ 1101(a)(43)(F) Section 16(a) defines “crime of violence” as “an offense that has

as an element the use, attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 16(a). A reviewing court must look at

the elements and nature of the petitioner’s offense of conviction, to determine if it

falls within § 16's ambit. Leocal, 543 U.S. at 7-8, 125 S. Ct. at 381-82. The

Supreme Court, in Leocal, held that a criminal offense, although requiring proof of

serious bodily injury, does not constitute a crime of violence, when it requires no

proof of a mental state beyond mere negligence. Id. at 11-12, 125 S. Ct. at 383-84.

                                           5
       We lack jurisdiction over the petition, pursuant to § 1252(d)(2) and the

principle of res judicata, because we previously ruled on the validity of Fumbah’s

removal order and the BIA’s denial of his motion to reopen and/or reconsider, and

he raises no new questions of law or constitutional questions that he could not have

raised in his prior petition before us.1

       Next, Fumbah argues that § 106 of the REAL ID Act, which allowed for his

habeas petition to be construed as a petition for review and transferred to us,

violates the Suspension Clause of the Constitution because a petition for review is

an inadequate substitute collateral remedy, in that it effectively bars litigants, such

as him, from obtaining an evidentiary hearing and restricts judicial review to only

the administrative record.

       “We review the constitutionality of [a] statute[] de novo.” United States v.

Scott, 263 F.3d 1270, 1271 (11th Cir. 2001). The Suspension Clause provides that

“[t]he Privilege of the Writ of Habeas Corpus shall not be suspended.” U.S. Const.

art. I, § 9, cl. 2. “[T]he substitution of a collateral remedy which is neither

inadequate nor ineffective to test the legality of a person's detention does not

constitute a suspension of the writ of habeas corpus.” Swain v. Pressley, 430 U.S.



       1
         Fumbah raises in his reply brief an argument that, if we were to apply the principles of res
judicata and § 1252(d)(2), we would violate the Suspension Clause of the Constitution. Because
Fumbah raises this argument for the first time in his reply brief, this issue is deemed abandoned.
See Najjar v. Ashcroft, 257 F.3d 1262, 1283 n.12 (11th Cir. 2001).

                                                 6
372, 381, 97 S. Ct. 1224, 1230, 51 L. Ed. 2d 411 (1977).

       Section 106 of the REAL ID Act substantially amended 8 U.S.C. § 1252(a)

so that a petition for review filed with the appropriate court is now an alien’s

exclusive means of review of a removal order. See 8 U.S.C. § 1252(a)(5), as

amended by the REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231 (2005).

While limiting the means of judicial review, the REAL ID Act expanded a

reviewing court’s jurisdiction to consider constitutional and legal questions

presented in a petition for review. 8 U.S.C. § 1252(a)(2)(D). We recently held, in

Alexandre v. U.S. Att’y. Gen., 452 F.3d 1204, 1206 (11th Cir. 2006), that “[s]ection

106 of the REAL ID Act does not violate the Suspension Clause of the

Constitution because it provides, through review by a federal court of appeals, an

adequate and effective remedy to test the legality of an alien's detention.” We

reasoned that the “procedure offers the same review as that formerly afforded in

habeas corpus which provided legal, but not factual or discretionary,

determinations.” Id.

       Fumbah’s Suspension Clause argument is foreclosed by our decision in

Alexandre, 452 F.3d at 1206, finding that the REAL ID Act’s transfer provision

does not violate the Suspension Clause. For the above-stated reasons, we dismiss

the petition in part and deny it in part.

       PETITION DISMISSED IN PART, DENIED IN PART

                                            7